DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the amendments filed 10/25/2021.
Allowable Subject Matter
Claims 1-10, 21, and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of the record does not anticipate or make obvious the applicant’s method of manufacturing an integrated component as claimed 10/25/2021.  
Canegallo et al., US PGPub 2015/0381177 A1 shows a series of stacked chips that are connected in Fig. 10 [0109].  Canegallo et al., does not show or teach that the series of stacked chips has a stator, rotor, and capacitive driving assembly driving a micromirror mobile mass.  
Valouch et al., US PGPub 2019/0277703 A1 shows a stacked device with a micro-mirror.  [0117] Light emerging from the object can originate in the object itself, but can also optionally have a different origin and propagate from this origin to the object and subsequently toward the detector. The latter case can be affected for example by at least one illumination source being used. The illumination source can be embodied in various ways. Thus, the illumination source can be for example part of the detector in a detector housing. Alternatively or additionally, however, the at least one illumination source can also be arranged outside a detector housing, for example as a separate light source. The illumination source can be arranged separately from the object and illuminate the object from a distance. Alternatively or additionally, the illumination source can also be connected to the object or even be part of the object, such that, by way of example, the electromagnetic radiation emerging from the object can also be generated directly by the illumination source. By way of example, at least one illumination source can be arranged on and/or in the object and directly generate the electromagnetic radiation by means of which the sensor region is illuminated. This illumination source can for example be or comprise an ambient light source and/or may be or may comprise an artificial illumination source. By way of example, at least one infrared emitter and/or at least one emitter for visible light and/or at least one emitter for ultraviolet light can be arranged on the object. By way of example, at least one light emitting diode and/or at least one laser diode can be arranged on and/or in the object. The illumination source can comprise in particular one or a plurality of the following illumination sources: a laser, in particular a laser diode, although in principle, alternatively or additionally, other types of lasers can also be used; a light emitting diode; an incandescent lamp; a neon light; a flame source; a heat source; an organic light source, in particular an organic light emitting diode; a structured light source; a light source comprising a diffractive optical element, a light source comprising a micro-mirror device, such as a digital light processor (DLP). Alternatively or additionally, other illumination sources can also be used. 
Though it does not show or teach processing the substrate to form a stator, rotor and a mobile mass of a micro-mirror, said stator and rotor forming a capacitive-driving assembly for capacitively driving the mobile mass.


Regarding claim 21, the prior art of the record does not anticipate or make obvious the applicant’s method of manufacturing an integrated component as claimed 10/25/2021.  The amendments incorporate the elements of the Stator, Rotor, micromirror mobile mass capacitively-driven by the rotor and stator.  
Canegallo et al., US PGPub 2015/0381177 A1 shows a series of stacked chips that are connected in Fig. 10 [0109].  Canegallo et al., does not show or teach that the series of stacked chips has a stator, rotor, and capacitive driving assembly driving a micromirror mobile mass.  
Valouch et al., US PGPub 2019/0277703 A1 shows a stacked device with a micro-mirror.  [0117] Light emerging from the object can originate in the object itself, but can also optionally have a different origin and propagate from this origin to the object and subsequently toward the detector. The latter case can be affected for example by at least one illumination source being used. The illumination source can be embodied in various ways. Thus, the illumination source can be for example part of the detector in a detector housing. Alternatively or additionally, however, the at least one illumination source can also be arranged outside a detector housing, for example as a separate light source. The illumination source can be arranged separately from the object and illuminate the object from a distance. Alternatively or additionally, the illumination source can also be connected to the object or even be part of the object, such that, by way of example, the electromagnetic radiation emerging from the object can also be generated directly by the illumination source. By way of example, at least one illumination source can be arranged on and/or in the object and directly generate the electromagnetic radiation by means of which the sensor region is illuminated. This illumination source can for example be or comprise an ambient light source and/or may be or may comprise an artificial illumination source. By way of example, at least one infrared emitter and/or at least one emitter for visible light and/or at least one emitter for ultraviolet light can be arranged on the object. By way of example, at least one light emitting diode and/or at least one laser diode can be arranged on and/or in the object. The illumination source can comprise in particular one or a plurality of the following illumination sources: a laser, in particular a laser diode, although in principle, alternatively or additionally, other types of lasers can also be used; a light emitting diode; an incandescent lamp; a neon light; a flame source; a heat source; an organic light source, in particular an organic light emitting diode; a structured light source; a light source comprising a diffractive optical element, a light source comprising a micro-mirror device, such as a digital light processor (DLP). Alternatively or additionally, other illumination sources can also be used. 
Though it does not show or teach processing the substrate to form a stator, rotor and a mobile mass of a micro-mirror, said stator and rotor forming a capacitive-driving assembly for capacitively driving the mobile mass.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805. The examiner can normally be reached M-F IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seahvosh Nikmanesh/               Primary Examiner, Art Unit 2812